Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read an given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.   Responses to the arguments of the applicant are provided after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 8, at line 2, please insert - - the--, before “exposure light” to clearly tie this to the exposure light introduced in claim 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jinbo et al. JP 05-061180.
Jinbo et al. JP 05-061180 Machine translation attached) teaches with respect to figure 3A and 3B, a substrate (27), having a light shielding part (23) has a width of 0.4 microns (400 nm) which is printed during exposure and a series of 200 nm (0.2 micron) patterns (25a) which are not printed which are spaced at a pitch of 0.4 microns (400 nm) the resolution limit of the projection exposure system [0025-0027]. The mask are used in a process where a negative resist is coated on a silicon wafer substrate having a diameter of 3 inches, the photomask is mounted in an i-line projection printer (365 nm) and the mask of figure 3 is used [0045-0051] 

    PNG
    media_image1.png
    312
    408
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    216
    369
    media_image2.png
    Greyscale


.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al. 6215546.
Chen et al. 6215546 describes figures 3 and 4 as a mask pattern formed on a glass plate, including opaque patterns (20,24) together with an opaque chrome aid block (24), where the dimensions of the aid block are 1/3 to 1/2 and the separation between the features (20,24) is less than 5 and the aid block is centered between them (3/43-4/30). 

    PNG
    media_image3.png
    615
    484
    media_image3.png
    Greyscale

Claims 1 and 2 do not recite an exposure source emitting the wavelength.  The position of the examiner is that while dimensions of X and Y are 1/3 to ½ of the exposure wavelength () the mask is to be used with, they are less than ¼ of a longer wavelength.  Similarly the spacing (p) of for the exposure source used is also  ½ to 4 for a longer wavelength.  This rejection does not reject the apparatus of claims 8-10 as these claims also recite an exposure source emitting the wavelength.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Anderson et al. 7473523.
See mask of figures 2A and 2b

    PNG
    media_image4.png
    263
    507
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    241
    476
    media_image5.png
    Greyscale


Claims 1 and 2 do not recite an exposure source emitting the wavelength.  The position of the examiner is that the widths of the dots or thin lines are less than ¼ of a long wavelength.  Similarly the spacingbetween the dot or thin line features is also ½ or more for a long wavelength.  This rejection does not reject the apparatus of claims 8-10 as these claims also recite an exposure source emitting the wavelength.

Claims 1,2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Smith et al. 20030211400.
Smith et al. 20030211400 teaches masks with the patterns of figures 1-3, where a central pattern has at least one assist feature on either side. Figure 14b and 16b shows the effect of a one pair of 60 nm assist features spaced at a pitch of one wavelength. Figure 15b shows the effect of 
In response to the arguments, the combination of features from various dependent claims now recited in the claims is met as the spacing is 1.5 of the wavelength of the 248 nm exposure source of the projection exposure apparatus and the 60 nm width of the scattering features is less than ¼ of the 248 nm. 

Claims 1,2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Smith et al. 20020192570.
Smith et al. 20020192570 in figure 1 illustrates a mask having 150 nm main features with three scatter bars of 60 nm with a 187.5 nm pitch and a 248 nm exposure wavelength and 0.70 NA as known in the prior art [0017]. 

    PNG
    media_image6.png
    257
    410
    media_image6.png
    Greyscale

In response to the arguments, the combination of features from various dependent claims now recited in the claims is met as the 187.5 nm spacing is 3/4 of the 248 nm exposure source of the projection exposure apparatus and the 60 nm width of the scattering features is less than ¼ of the 248 nm. 

Claims 1,2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al. 5821014.
/4 (275 nm) between the bars and main features (8/5-20). In figure 12, main feature (61), which are 3W wide bracketing two rows of scattering features (62) with dimensions of W, with a spacing of 2w between two rows of  scattering features and 7/10 between the rows of scattering features and the main features (8/44-9/5). In figure 10, main feature (57), which are 3W wide bracketing two scatter bars (58) with widths of W, with a spacing of 2w between the bars and 3/4 between the bars and main features (8/30-43). The use of 365 nm projection exposure and the width of the scattering bars can be 60 nm or /6 is disclosed (col 3/lines 10-24,11/8-59). 


    PNG
    media_image7.png
    167
    434
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    173
    505
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    173
    400
    media_image9.png
    Greyscale

	The use of the reduced width scattering bars (1/6 wavelength) with 1/3 and 7/10 wavelength spacings is clearly taught with the 365 nm projection exposure source.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauch et al. 20040256356.
/10 to /3 [0022], The spacing between the assist features and the main features is /5 to 2/3 and the distance between the assist features is /3 to 3/2 [0023]. In an example based upon figure 2, the main features have a width of 200 nm, the assist features are 50 nm with a separation of 125 nm [0046]. The use of projection exposure is disclosed [0003]. 
The examiner holds that one skilled in the art would immediately envision the mask where the main features have a width of 200 nm, the assist features are 50 nm with a separation of 125 nm between the assist features as discussed at [0046] and the separation between the main features is 125 nm based upon the ranges disclosed at [0023].
	If this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to modify the mask of figure 2, by forming the mask with a spacing of 125 nm based upon the ranges disclosed at [0023].
	The resultant masks will inherently meet the claim limitations for an exposure wavelength of 200+nm  to 248 nm as the 50 nm assist features are less than ¼ of 200+ to 250 nm and the 125 nm spacing is more than 1.2 of 200+ to 248 nm. 
Claims 1,2 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Bauch et al. 20040256356.
It would have been obvious to one skilled in the art to modify the mask of figure 2, by forming the mask with a spacing of 125 nm based upon the ranges disclosed at [0023] and to use a projection exposure apparatus as disclosed at [0003] with an exposure wavelength so that the widths of the assist features are /4 to /10, the spacing between the assist features is between /3 to 3/2 and the spacing between the assist features and the main features is between /2 to 2/3based upon the direction at [0022-0023].  Further, it would have been obvious to use a . 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al. JP 05-061180 or Bae KR 2009-0072679, in view of Tominaga JP 04-251253.
Tominaga JP 04-251253 (machine translation attached) describes with respect to figure 7, the conventional light shielding patterns formed on a quartz substrate [0003]. Figure 4a shows the improvement where in addition to the patterns to be transferred (23a-g), there are auxiliary light shielding features (24a-b) which have a size below the resolution limit of the exposure process [0016-0018]. The auxilary light shielding features can be various shapes including squares (6a), circles (6b), rectangles (6c), parallograms (6d), or and like [0019,   ].  In figure 1, Cr light shielding materials is provided in the areas (13a-d) and square areas (14) which are surrounded by the light transmitting area (16). These square areas have a width of not more than /4x NA [0021-0023]. Figure 3 is silica to figure 1, but the auxiliary pattern is a group of squares spaced at twice (half ?) the spacing between light shielding films 13a-d and are   /4xNA to  
 /5xNA [0030].
	It would have been obvious to modify the masks of Jinbo et al. JP 05-061180 or Bae KR 2009-0072679 by using other shapes for the assist features, such as the circles of  Tominaga JP 04-251253 with a reasonable expectation of success based upon the disclosed equivalence of these shapes.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al. JP 05-061180 or Bae KR 2009-0072679, in view of Liu et al. 20140189614.
Liu et al. 20140189614 establishes that curved lines are known to be used as assist features in figure 2. 

    PNG
    media_image10.png
    295
    467
    media_image10.png
    Greyscale

It would have been obvious to modify the masks of Jinbo et al. JP 05-061180 or Bae KR 2009-0072679 by using other shapes for the assist features, such as the curved lines of Liu et al. 20140189614 with a reasonable expectation of success based upon the disclosed equivalence of these shapes.

Claims 1,2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauch et al. 20040256356, further in view of Tominaga JP 04-251253.
.

Claims 1,2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauch et al. 20040256356, further in view of Liu et al. 20140189614.
It would have been obvious to modify the masks of Bauch et al. 20040256356 by using other shapes for the assist features, such as the curved lines of Liu et al. 20140189614 with a reasonable expectation of success based upon the disclosed equivalence of these shapes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 26, 2022